 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 1 of 36

 

 

EXH

 
Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 2 of 36

IN THE DEPARTMENT OF CRIMINAL JUSTICE
OF THE STATE OF TEXAS
IN AND ON THE BILL CLEMENTS UNIT
POTTER COUNTY, TEXAS

 

FRED HOFFMAN, III, TDCJ# 1662898 OFFENDER

 

MY STATEMENT FOR SUBSEQUENT STORAGE ISSUES & CASE WROTE ON 4/22/21

 

TO WARDEN GONZALEZ, UGO, ATC, DHO, & ALL TDCJ LEVEL INVESTIGATORS,

Gomes now, FRED HOFFMAN, III, the injured party and respectfully declares
the following facts in the above matter and will offer the following:

The following declaration/statement is true and correct, and can be also
verified by the ONLY impartial witness to the incident: TLV/SURVEILLANCE cam-
eras on C-POD (ECB/HS bldg.); it can also be verified by my eye-witness one:
MS. MEZA (Asst. Sup. BC mailroom); it can also be verified by my follow-up
conversations & I-60's with BC Law Library staff and CPT. PRECIADO, so there
is no way any of this is in question and all are valid facts & events.

Since my arrival on the Bill Clements Unit I have repeatedly contacted the
Bill Clements Law Library in regards to my large amounts of legal materials I
possess, both before the arrival of my property from the McConnell Unit and
after it arrived as well. My goal was to keep BC Law Library staff updated as
to the amounts of materials I own, how much is in route from the mail, how much
is in route from the ML Unit, and how much I expect to have arrive in total. I
also started this process, by my requesting subsequent storage as well.

For years prior to my arrival on the BC Unit, I have stored my property
un~interrupted in my cell on the ML Unit, without being harassed by staff over
how much I have, nor how I store it both in & out of the locker. Also lockers
on the ML Unit were larger than on the BC Unit, and were lockable. TDCJ staff
knew of my active litigation issues, and accepted that I had large amounts of

legal materials & books in my cell.

What follows next is a chronological breakdown of my efforts, followed by
multiple confiscations of my property, including legal materials; and then the
writing of a case that was written early, without giving me time of 7 days to
try and correct the issues that were being complained about.

PAGE 1

 

 
 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 3 of 36

04/01/21 -

04/02/21 -

04/06/21 -

04/12/21 -

04/22/21 -

I receive 13 out of the 14 bags sent from the McConnell Unit, and
advise BC Property officer Guttierrez of the missing property. She
annotates the PROP-05, and leaves. About an hour later I am moved
to C-pod, 114, bottom.

Sent an I-60 to LL again advising of the arrival of most of my ML
property the day before, current court deadlines, destroying over
5,000 pages of duplicates, and that I need more time to condense.

I also advise that I am making arrangement for attorney Robert N.
Virden, to come from Dallas and pick-up extra legal materials, that
are needed for later. SEE: I-60 dated 4/02/21; EXHIBIT G; and this

one was not responded to.

Mr. Holt comes to my cell with CPT. PRECIADO, after hearing of the
complaints over my property from WARDEN GONZALEZ & more. I advise
on everything I am doing to condense, but that I am hampered by
court deadlines as well. I also explain that attorney Robert N.
Virden has agreed to pay for postage to get all the excess to his
office, as he cannot take time off to drive here.

Mr. Holt advises he has not read the I-60 from 4/2/21 yet, and then
states that he will be back to confiscate some of the property.

Sent an I-60 to LL again advising I bought 70 legal manila envelopes
from commissary, to be able to use while sorting out for mailing the
legal materials that will go to Dallas. Also advise that as soon as
all court deadlines are met, that I will begin sorting of it. SEE:
I-60 dated 4/12/21; EXHIBIT H; and this one was not responded to.

Mr. Holt, CO D. JOHNSON, & another officer come to my cell, while I
am in it working on legal work, have materials & property strewn all
about while I am sorting & working on court responses, and states
they are there to confiscate whatever does not fit in the one square
foot wooden box they have with them.

I am not given a chance to arrange anything, put up anything back in
the locker, nor clean up at all.

I am also told that my legal books are ALL considered personal prop-
erty, and any I keep have to fit in the box. I complain about this

as I specifically picked out books that their content is NOT in the
Law Library. PAGE 4

 
Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 4 of 36

CONFISCATED LEGAL BOOKS
TOILE

ON 4/22/2021

 

O'Comer's Texas Civil Appeals 2015

O'Comner's Texas Rules * Civil Trials 2017

O'Comer's Texas Civil Forms 2017

O'Comer's Texas Crimes & Consequences 2016-2017
O'Comer's Texas Criminal Codes Plus 2017-2018
O'Comer's Texas Civil Practice & Ranadies Code Plus
‘The Colossal Book of Criminal Citations Sixth Edition
Winning Habeas Corpus and Post Conviction Relief 8th kd
Post-Conviction Relief: C.0.A. in the Suprare Court
‘The Teenage Brain: A Neuroscientist's Guide to...
Inside the Cell: The Dark Side of Forensic DNA
Disciplinary Self-Help Litigation Mamal, 2nd Fd.

AUIHR(S) RETAIL
Alessanira Beavers & Michol OComer = $115.00
Michol O'Comer $119.00
Michol O!Comer $125.00
Todd Dupont IL & Michol O'Gonner $ 49.00
George McCall Secrest Jr. $149.00
David J. Beck & Michol O'Comer $129.00
Barken Research - Richard Davis $ 99.95
Fred Stethens $ 59.50
Kelly Patrick Riggs $2.9
Dr. Frances E. Jensen $ 19.99
Dr. Erin E. Mathy $ 24.9
Dan Manville $ 49.95

There are three books missing from this list as I cannot remember their titles,

and my request to the Law Library for the titles was DENIED. SEE: EXHIBIT I.

LEGAL BOOKS FORCED TO BE PLACED IN PERSONAL PROPERTY BOX ON 4/22/21

 

 

TOLE AUIECR(S) RETAIL
O'Comer's Federal Rules * Civil Trials 2017 Michael C. Smith $106.00
O'Comer's Federal Civil Forms 2016 Michol O'Conner $120.00
Prisoner's Self-Help Litigation Manual 4th Hd. Joon Boston & Daniel Manville $ 4.95
‘The Habeas Citebook: Ineffective Assistance of Camsel Brarcion Sample & Alissa Hull $ 49.95
‘The Habeas Citebook: Prosecutorial Miscondict Alissa Hull $ 59.95
Snith's Guide to Habeas Corpus Relief for §22.54 Zachary A. Smith $ 34.95
Smith's Guide to 2nd or Successive Relief state... Zachary A. Smith $ 34.95
‘The Colossal Book of Civil Citations, ist Fd. Richard Davis $ 49.95

These books took up about 65-70% of the room in the box, which made the food

bought from commissary not fit into the box, and forced it's confiscation. ~

PAGE 5
 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 5 of 36

04/22/21 - That is the list of books confiscated, and also the list of the books

that took up room in the 1 foot square box, that I was forced to use
for my personal property. The books made my commissary food not fit
in the box and forced it to be confiscated.

The point being is that the books are legal materials, I picked the
books specifically for content NOT available in the Law Library, and

they should have never been used to fill my personal property area.

Now I am being deprived of food that I normally would be eating, as
I am Jewish, diabetic, and have a damaged stomach lining & eat very
little from what comes out of the kitchen. We are also now on lock-
down being served johnnies and I cannot eat: BREAD, PANCAKES, PRUNES,
RAISINS, PEANUT BUITER, PORK, or FISH PATTIES. All of this is some
of the main ingredients in the JOHNNIES, and now I will be forced

to eat basically nothing but the meat.

When it comes time to sign the PROP-08, since I do not agree with
anything going on, do not agree to the form being used (outdated),
do not agree to legal books being personal property, I sign my
name followed by the words "Under Duress".

Mr Holt.sees this and then makes Ms. Johnson will out another form,
as he will not accept that on the form. I explain that in ten years

I have never had anyone have an issue with that after my signature,

and then sign the new form.

It is during all this that I failed to realize that the property is
being confiscated for improperly stored, not for excessive amounts.
T would have NEVER signed it at all had I noticed that.

My property was out of the locker when they arrived, I never left
my cell either, I was not allowed to re-pack the locker, so there
is no way anything can be deemed improperly stored. I was denied
any attempt at trying to store it, and being forced to fit it ina
box that is smaller than the locker space available makes this a

true case of excessive amounts.

Also the issue with the legal books being personal property again
denied me space that would have allowed NOT ONE ITEM to be taken.

Nothing about all of this meets the elements of Improperly Stored,

but does meet the elements of Excessive amounts.
PAGE 6

 
 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 6 of 36

04/22/21 -

04/26/21 -

04/26/21 -

04/29/21 ~-

So I am given a copy of the PROP-08 and told that they are going to
come back to confiscate legal materials later next week as well.
SEE: :PROP-08 dated 4/22/21; EXHIBIT O.

Sent an I-60 to LL asking for titles & authors of the legal books
confiscated as personal property, so I can advise attorney Robert
N. Virden and attorney Joel De La Garza as to which ones I now no
longer have in my possession, in regards to court deadlines and
more. SEE: I-60 dated 4/26/21; EXHIBIT I; and this one is responded
to: "Those are considered personal property. I am not going to pro-
vide that. KH 4/29." This is why I am missing three titles in the
list on page 5, and cannot remember their titles.

Sent an I-60 to LL advising them the storage issues are resolved, as
I spent the weekend purging & destroying 10,000 plus pages, and I
have over 30,000 pages in 65 envelopes ready to be mailed to Robert
Virden for them to pick up. These are valued at well over $14,000.
I also request a quote for the shipping costs as well, to provide
to Mr. Virden. All property fits in the locker now, nothing is out
of the locker, more sorting needs to happen, but I am out of manila
envelopes to do so. SEE: I-60 dated 4/26/21; EXHIBIT J; this one is

not responded to.

Sent an I-60 to LL begging for the return of my food as the storage
issues were resolved in less than 7 days, per policy. Advise them
of the fact I am Jewish, diabetic, & have a damaged stomach lining;
as to why I need the food back since lockdown started on 4/26/21.
SEE: I-60 dated 4/29/21; EXHIBIT K; this one has not been responded
to yet.

I have been targetted by Bill Clements staff, I know of multiple inmates
that have EVERY O'Conner's legal book in their cells (outside the locker) and
they are never messed with. My legal books were taken because their application
has allowed me to embaress TDCJ-CID, WARDEN GONZALEZ, & many more; and educates
me on how to assert my rights that were violated by IDCJ in violation of the

United States Constitution, and that I redressed successfully in a court of law.

PAGE 7

 
|

 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 7 of 36

These legal books also advocate the legitimate use of TDCJ's grievance

procedures and urge inmates to contact public representatives or the press
about prison conditions, which I have done personally & was published in the
Houston Chronicle, and this is why TDCJ's Access to Courts is lying, about the
content of my legal books being available in the law library, so therefore they

are personal property.

I am being deprived of property I am constitutionally entitled to obtain,
which are legal materials & books necessary for Access to Courts. This depriva-
tion and limitation of property has been done in retaliation for my exercising
my constitutional right to redress my grievances in a TDCJ grievance, court of
law, or in the press.

I maintained all my property since 2014, when MAJORS GONZALEZ & CASTRO left
the McConnell Unit, and was returned it all, on every occassion but three, when
materials were lost before they were returned. I have been allowed to store all
of this in my cell the entire time, without.my personal property, legal materials
and legal books being taken for good, as was described to me on 4/22/21. This
created a defacto policy & rule by law, after seven years of storage.

My legal books, research materials, and third-party legal materials, were
specifically picked for their content and information NOT being available in
TDCJ's law libraries, and their described content is NOT on the holdings list.
My legal books contain, but are not limited to the following legal research
materials, NOT available in the law library, that I use in my arguments and
quotations, because they are particulary authoritive, for use in both State &
Federal courts in Texas, here are some of the content I am describing:

1) Law reviews from Major Law Universities across the United States;

2) Law reviews from Judges, Lawyers, and Legal Professionals in the U.S.;

3) Legal treatises;

4) Legal decisions by the United Nations, that affect TDCJ;
PAGE 8 |
 

 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 8 of 36

5) Law encyclopedias, specifically dealing with prisons;

6) Sample forms, briefs, pleadings, & other legal papers, that demonstrate
formatting and more;

7) Lists of sources of assistance for TDCJ inmates in court & more;

8) Footnotes & citations from other legal books and publications, so you

do not have to buy even more books;

9) sources for additional books and materials, recommended for Texas in-
mates by the A.C.L.U.;

10) subject matter organized specifically, that explains in layman terms,
laws that apply to Texas inmates, and provide information & research
not in the law library at all;

11) quotable content of relevance to TDCJ inmates from the Hague conventions,

especially in regards to conditions of confinement issues;
12) commentaries designed for inmates from lawyers and Judges;

13) concise sorting of case citations of only:inmates who won their civil

or criminal cases in a court of law;
14) summaries of relevant laws & rules for courts;

15) instructions on how to obtain discovery materials, "BRADY" materials, &
transcripts;

16) proposed amendments to both Texas & Federal. Rules of Civil Procedure;

17) quotes usuable in a court of law from legal conventions & seminars given
by various level Judges from across the country;

18) how to petition the Supreme Court, learn the true function of the Supreme
Court, what it has the power to do, where it comes from, and how you can
benefit from it personally;

19) sample practices and procedures for use in Texas courts;

20) relevant court rules not listed in the Texas or Federal Rules of Criminal
Procedure and the Texas or Federal Rules of Evidence;

21) citations referenced in these books will support court filings with an
accurate listing of case references & assist with the best arguments
possible in a court of law, that is not available through research in
the outdated books in the law library,

PAGE 9

 
Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 9 of 36

That is not even close to a complete listing of what my legal books have
in them, that is NOT in the law library. Also most of my books are newer than
anything available in the law library, and the newer case citations are not
even researchable in the law library, due to older books than mine. My legal
books are designed to expedite a civil or criminal law practitioner's research
by supplementing the Texas & Federal Rules of Criminal Procedure, the Texas &
Federal Rules of Evidence, Texas & Federal statutes, Texas & Federal court
rules and procedures, Texas & Federal Habeas Corpus rules and procedures,
and much more; with case annotations, usually verbatim from the court's actual
opinions, but then also include verbatim notes from the Judges themselves, not
included in the opinion itself.

The impact on the appearance of justice, when I may not have access to the
above required case authorities in my legal books due to confiscation, may not
have access to the them also due to forced mailing out of legal materials that
formed the basis for a court's decision, has now hampered & interfered with my
opportunities to understand and assert my legal rights, while directly inter-
fering with my Access to Courts, especially since I have ACTIVE deadlines in
multiple courts, in multiple states. I truly believe all this was an act of
censorship as well, as for years not ONE TDCJ employee said anything about my
legal research materials & books.

RELIEF REQUESTED
1) that all my legal books be returned to me, and that all my legal books

be considered legal materials, not personal property;

2) that the 65 manila legal envelopes in my cell be mailed to attorney

Robert N. Virden, as soon as a quote is provided and funded by us;

3) that the disciplinary case written prematurely by BC staff for the
improper storage of personal property be dismissed, as the elements
are NOT met for improper storage to begin with, and the storage room

issues were resolved in less than 7 days per policy;

PAGE 10
Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 10 of 36

4) that the decision for my legal books to be considered legal materials be

made in writing somehow, so I have something to show future officers who
question the validity of that statement;

5) the immediate return of my confiscated food identified in EXHIBITS M é 0,
given the fact we are on lockdown, I am Jewish, diabetic, and have a very
damaged stomach lining:that limits what I can eat on lockdown; and because
my legal books should have never taken up room in my personal property
space anyway; and

6) since all my personal & legal property fits in my assigned locker, that
there be no more continued harassment & discrimination involved in the
repeated targetting of my legal materials & property in general, or in
retaliation either.

Also take NOTICE that I will not be able to file grievances on these types
of issues & incidents, as I am already at my limitations of one every seven days,
barring my filing of additional grievances. So there is no reason or excuse for
the Ombudsman office to try and not investigate this complaint, over pending

grievances being filed, there are none. END OF STATEMENT.

Respectfully Submitted,

DATE: 04/30/21

 

TDCJ# 1662898

INMATE DECLARATION
I, FRED HOFFMAN, III, INJURED PARTY, TDCJ# 1662898, being presently incar-

cerated at the Bill Clements Unit, in Potter County, Texas, declare under the

penalty of perjury that the foregoing statement is true and correct.

EXECUTED on this yn day of Ae aX, 2021.
By

HOF’ » LII,S DECLARANT
TDCJ# 1662898
Bill Clements Unit
9601 Spur 591

ENCLOSURES Amarillo, Texas 79107
PAGE 11
Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 11 of 36
UMA YesTeR VAY } AND % HAVE aT Bean

1 a. ye
LAlo WBRARY = Tins usr moves Te THE:
ALLOWED TO MAKE STOR ny oveR 409 BAYS PLE ASS Send ME AM INdiGeat
Bnvesk Soh CAN SEND SUT TIME Sens ave LEGAL MAIL. DZ Also sda
SuPfunS OF PAPER | 5 ENVELDI@S, ANE A PEA PLEAS], PLEASE DeBUCT costs From
MY INMATE aust | ‘ie The z's ATIOBNEN Jat CITIGATION DtTA AE 19 Gv, To _ Move
ME IN TAG NexT week s& so ALSO T witl Ned AYelLow CHAIN BAG PLease Fur
Ar we LEQor. Werk Co Chain AS WELL. AS DARRIBGTON LusT minuy | TRANK+You. SE!
U.S. B.C, 5.0, Conras Cheesre } Oy Hor Fmas) v. Warnen (n5t90 eT tay CASEI Wg- CH-328
 ING-Cy-322- v

U.S.5.¢ ty ot v, Conus Chest ON, He sEFMAN Ve (dAABeY Rie BANDSON GT AL CASE wt 333}
U9.d, 6 6.0. Coe 5 Chevsik bey thor FMAN Y, Was pen Fore, or AL, CASE #1: 1G-CV- 336,

nny Nrrethey US See DF KA Aa
FRED orenan 66243 Bile. Chemenys
: is men 9 3

\24-C-$G
x
f {

a

aan *

 

- AYVIZI7A WT
2] Sfx hyvzary AY] SLnawaly TI

 

 
 

oe "Case, 2:3 18-CV- E60 Document 124-1. Filec-on 05/28/21 in TXSD_ Page 1 12 2of 36
‘acmllenn

/ inaTE” Resuest

 

 

 

 

 

 

 

 

 

 

 

 

 

DATEx 02|26].202)

 

LOCATIONS BC Ten BLDG.
 

 

 
 

 

  
 
 
  
  

TAM a !
{Mere fenewos Schone 7 : Febara Ei
Was Noneicn GY Covpsel I Have over 4
LEGAL MATERIALS 1© Roure, T AM Peudig Bl
Rack. TO THE MCCONNELL UNIT AS WELL, AUK : Gh A
VEtLow CHAW BAG FoR Legace DOCUMeNTS, So THAT x CAs
TRAVEL WITH ActiVE LTI.GATIOL, “tour OFFICE: eypiet Be Ci9ses
AT 2-3A.M., WHEN T CATCH CHAIRS PACK SOL NeeD THE
Bas IN. AN ROC PRE, That - You.

at

be y_Horeman TT —Not obs yi Mi ao
er NSA~Ig-—woR “fs en sy-3

 

 

 

 

 

 

 

 

 

 

ou a

 

 

 

 

 

 

 

 

eof ORK ger renew" paqe “AF : ae you we
So @secT - , “apprved for subseguen | “shomqe

AAR Worry — My erogeRTy was NOT SHypledD ImmeplaTElY
WHEN D LEFT MNCConNELL ANS TL WAS TRYING
s To EXPLAIN THAT. WHeN You WALKED OCF BARLIee,
——THAT means my PRopeeTy 1S NBT CLOSE To __
——EVEN ARRINING. T HAVE ArkeAaby Receiven ver
3,000 fr@eS OF LEGAL MATEAMLS SibCE mY
__ARRIWAL, AND ANOTHER {00 ARE IMS ROUTE,

— HIS HAS ME WorRied CRegt LY, CA LD Plitse

| —Ger THE YELLOW Chl iKl BAG Now, IN_CAE Em ad cHAin?e
| CRED _HOFFinan sar — yb 299% . BC.

 
 

 

he

vey

Case 2:18-cv-00333

 

ok

ae Ae eR ee i ee

TEXAS DEPARTMENT OF CRIMIN*"

INMATE REG.

REASON FOR REQUEST: (Please check one)

=

LY\BRAEN |

PSE ee Te ey oe tm
“i —~ . -

Document 124-1 Filed on 05/28/21 in TXSD_ Page 14 of 36
a

 

eK

Me. Wout

ny ee Re en ra ee total wm f£
coef a

AON? (0 BLOG -

“4 op wm ee

+¢ — INSTITUTIONAL DIVISION

77 OFFICIAL a

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST To THE
PROPER PERSON, AND'GET AN ANSWER TO YOu ORE QUICKLY. ,

unit Assignment, Transfer (Chairman of

   
    
 
 
 
  
 

{ministration Building)

    
 
 
   
 

fassification -_

5. “Visiting List (Asst. Director of classification, Administration
_ Building)

    
  
 
 
 
 

 

 

 

 

BC - 10 bldg.

 

2. kat Restoration o} it Warden-if approved, it 6. . Parole requirements information (Unit Parole
ill be forwarded (0 Disciplinary Committee) Counselor) ..

3. Request for Promption in Class or to Trusty Class 7. Inmate-Prison Repord (Request Yer copy of record, infor-
(Unit Warden- if g6proved, will be forrerded to the Direcior mation on papete eligibility, dischargeNjate, detainers-Unit
of Classificatign) Administpation)

4. Clemeaty-Pardon, parole, early out-mandatory superision 8. Pefsonal interview with a representative of ar> outside
(Board of Pardons and Paroles, 8610 Shoal Creek B agency (Treatment Division, Administration Building)
Austin, Texas 78757) ‘

‘ t z

TO: BC G LAW LIBRARY - MR. HOLT = over ATCP blank forms DATE: 3/18/21

moe Doe ' (Name and title of official) ~

ADDRESS:

 

 
 

 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 15 of 36

SUR3eCT:

mer

J Had THovest You. Ay Vous eke comune onus Sib
TO Looe AT my ALG AL MATER of “The ¢

a Ave MN pO Be, Ee oren __ beopepry : TY On) THe Tae see a
Reon we Oe
LEGAL WATER Ala 5 -~
é <= i ds DAYS “= 2A itt = 4 fe fa
MLE Oe SL APS AS
Ko
ADSITIO OAL 4 CGAL eno Tye 218.
; ; 7 Tp TTS as S4 Pee >

‘ as Vt 4 he we a ~
“Ae Se Ce ie obs. ~ Sp NELG PEC yee sae—tnA btn
al
aN | 2 crAbie Ae oy i HAve- Cane. x £80--! ses He
ae vt As ft ajeS Fee Ie So + aa

X piven A Sule ae ies jE a aed

yA EDS bogeman,
NS re H5- Az=_' O4 -Q,

 

 

 

 

 

 

 

 

iT Ad AN,

  

 

Sonate briehly’ the ‘problem on which you ii desire assisiance. DF nee tr sere mnnenn a

eee oe IT ‘}

MR: HOLT - I am very confused by something here. I have been contacting you since 2/08/21-.t0 be
able to ensure that when I catch chain, back to my unit, that I have yellow chain.bags, so I am
not seperated from my.legal materials going back. The reason for this is to not irritate the
Judges in my cases again with new extensions, because of no legal property on me. I sent you 160s
on 2/08/21, 2/13/21, 2/26/21, 3/10/21, & 3/12/21 over this matter. I also discussed it in person
with you on 2/19/21, 2/26/21, 3/03/21, 3/10/21, & 3/11/21 as well, and on 3/11/21 you told me
you would come look at my locker on 3/12/21. I also sent you ATCP-01, ATCP-02, & seven ATCP-03
forms fully filled out and signed, as part of this process all the way back in February, 2021.

So I was shocked on the night of 3/17/21 to receive a blank set of forms, with five ATCP-03 forms
attached, instead of seven. What is going on, am I having to start the process over from scratch?
Name: ____ FRED HOFFMAN __ No: 1662898 Unit: BO
HS-A-107-B -Assignment:___i/s med sq 7

 

Living Quarters:

 

 

DISPOSITION: (Inmate will not write in this space)
Mir, HoH has been off all week. We are assuming

Vow may have rece\weol mor le a) wortle Saye

are sent yeu the last Sub. Stomge. see peck,
So we went you to be updated when he [S able

abe get therc toe de she re vyeuw - . .
721-60 (Rev. 11-90) i) the lewa al yecte youre expecting

So clo you have

 

 

 
 

Case 2:18-cv-00333 oe

O

\o

1 Filed on 05/28/21 in TXSD Page 16 of 36

 

 

 

 

 

 

 

gman SAA TT

 

suBsequentT

To: baw Lipeasy SC :
PAT: Apes LOO\
Locations BC 10 Rdg

STW: Ph L-wd UN Re SLOKAGE

TEXAS DEPARTHENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION
INMIAT E REQUEST TO OFFICIAL

REASON ‘-FOR'REQUEST: (Please check ofe)

com Ge

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE

PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.

  
   

 

   
 

1. OD Unit 5, | Administration
Administ Buh

2. [LJ Restoration of Lost 6. OG] Parole requicements and relatez’ information (Unit Parole
will be forwarded to the Counselor)

3. LY} Request for Promotion i 7. [2 Inmate Prison Record’ (Request for copy of record, infor
(Unit Warden- if approv mation on paroleligibility, discharge date, detainers-Unit
of Classification) Administrati

4. (9 Clemency-Pédon, parole, early out-mandatory supervisio 8. (Cl. Persoyfal Interview with a represeniative.of an outside
(Board of Pardons and Paroles, 8610 Shoal Creek Bivd. agency (Treatment Division, Administration Building)
Austin, Texas 78757) - = NL S

TO: _BC LAW LIBRARY - MR “HOLT pate: ___ 04/02/21

 

ADDRESS:

(Name and title of official)

BG - 10 bldg.

 

 
 

 

 

‘to coondinate wi th Me, Holt obviously. Doing this will in fact confioms
1) Mc. Holt is in receipt of my fully filled out ATCP-01, ATCP-02, & 7 AICP-03's
2) The infoawation on thsae fons has WOT changed, will NOT change, and is in

ete tn

 

dead up-to-date court information for the application,

ee ne ro re ae re ee enn ee nt ee See es

3} Me. Holt has already visually seen that my legal work exceeds the bottom

sneli of the locker & extends into the large side of the locker.
A) I have veceived over 10,000 sheets of legal materials, have had more arrive
_ Since Me. Holt: last Looked on 3414/21, and all of it is legal materials.

 

ee pte Ne ct nM ee reer

 

 

te ene ee

 

Te ee ee ay ry a ee Neer

5) Tne legal materials I have belong to the 7 ATCP-03's already on file.

J just received thousands of more osges of discovery materials in BEER CY 333,

witn my Grievance history records. Since I still camot ger this a acoltcation

 

ne a mma ee ee ees

 

processed, wy hearings have oon delay eG anothe. week, should I go ahead and

notify ali L five c comts that I will be seperated Sith my legal nateré&ils , when

I catch chain? i - aint have the large side of the locker fuli, wore in routes:
ERED HORE EIAN Lov2sys BG

HowA-10/<5 i/s med sq ?

Rr rn net cocecmernemecengeetns sem me # ¥ ct mio tenet 7
aaa . ae re oe ee me nee ne Re IN AE No mee geno fe 7 en

su BJECT: State brietly the problem o on which you desire assistance.

anges em Ane RE mR NS ear I AE

cee ne ee anemia at

BG LAW LIBRARIAN MR. HOLT - I received some of my property.from the ML Unit yesterday, and
there is some missing, so I will be forced to file a grievance over that, but you said to
let you know when it got here. I am dealing with deadlines in 3 courts of 4/12/21, 4/22/21,
and 4/29/21, and am slammed with getting them answered. However, my intention is to try &
condense as much as possible as I get done meeting these deadlines. I have been able to
get rid of over 5,000 pages of duplicates tonight already, but need more time to condense,
as these deadlines are killing me. I am also making arrangements for attorney Robert N.
Virden, P.C., to come from Dallas and pick up legal materials that are needed later, once
I have had a chance to sort some of it as well. I just wanted to pass alone my efforts so
far and let you know I will stay on top of this situation, and keep you updated as well.

Name: ..__.. _.....___ FRED HOFFMAN... Lo No: L .. 1662898 2... «Unit | BC

Living Quarters: _ __ HS=A=467=8 HS-C-114-B _. Work Assignment:_.. _ ..i/s_med sq.07..

 

DISPOSITION: (Inmate will not write in this space)

60 (Rev. 11-90)

 

 

 
Case 2:1BXAS. DEPARTMENT QR GRIMIMAL JUSTICE, WINSHEUTIONAL DIVISION, 16 oF 36
INMATE REQUEST TO OFFICIAL

REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY. _ -

 

      

 

 

1. H.Assignment, Transfer (Chairman of Classification, 5. Visiting List (Asst. Director of classification, Administration
Building). ©
2. j it Watden-if approved, it 6. O Parole eau ts and related infomation (Unit Parole
plinary Committee) Counselor)
3. lant i s or fo Trusty Class 7. O) Inmate Prison Recon st for copy of record, infor-
ded to the Director mation on parole @ date, detainers-Unit
Administrati
4, Clementy-Pardon, parole, early out-mandatory supervision 8. (J Personal interview with a representative OKan outside
(Boatd of Pardons and Paroles, 8610 Shoal Creek Blvd. agency (Treatment Division, Administration Building)
Austin, Texas 78757) . ,
: EE \
To: : __BC LAW LIBRARTAN - MR. HOLT DATE: 4/12/21 _..
(Name and title of official) levee
ADDRESS: BG - 10 bldg.

 

TEXAS DEPARTMENT OF CRIMINAL JUSTICE -  NSTITUTIONAL DIVISION

INMATE REQUEST T ro CFFICIAL | oe
“REASON FOR REQUEST: (Plaase chedk one) oS ons 7 _

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIVE, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.

Visiting List.(Asst. Director of classification, Adminis ation
Builth

 
 
  
  
 

  

6. (3 Parole require
Counselor)

nts and related infomation (Unit Parole

7. Ul Inmate Prison Record
mation on parole
Administrath

teqvest for copy of recerd, infor-
fgibility, discRaxge date, detainers-Unit

  
 
 
 
  

outside

)

 

8. LE Perg6nal interview with a representative o
oard of Pardons and Paroles, 8610 Shoal Creek Bi agency (Treatment Division, Administration Buildl

Austin, Texas 78757)
IX

TO: | _BC LAW LIBRARY ~ MR HOLT & CO D. JOHNSON DATE: 04/26/2021

— (Name and title of official)

 

ADDRESS: BC - 10 bidg.
 

 

 

 

 

Case 2:18-cv-00333°*Dotument 124-1 Filed on 05/28/21 in TXSD Page 19 of 36

_BC LAW LIBRARIAN MR. HOLT - Just a new update for you, in regards - to my property storage |

_ _... issues on. ‘this ‘unit. I bought now 70 manila envelopes. from. commissary, after buying. -

60 more: ‘today 5 to be able’ to. ‘use_in sorting out_the. legal materials. for mailing or

pick-up. I am still slammed over these deadlines ongding : in n_multiple. courts, .and.will
start sorting it out as soon_as I meet those deadlines. _

 

Also on another note I have not had any response to my request for research materials, _
or to be allowed to have a legal session from my other I-60. You had told me that you
thought _us G2's back here on ECB/HS would be allowed sessions, is that going to be _

allowed now? or if not can you just please send back here my 3 new requests? Thanks.

 

 

Name: _.__ FRED HOFFMAN _ oe — Noo 1662898 _ —. Unik. 2 BC.

Living Quarters: __. AS ~G~114-B __.. _._. Work Assignment: __._i/s. med sq7. .

 

DISPOSITION; (Inmate will not write in this space)

 

wf-60 (Rev. 17-90)

SUBJECT: State briefly ihe problem on which you desire assisiance.

BC LAW LIBRARY - MR. HOLT & CO D. JOHNSON: I need a copy of the titles & authors for the legal
books confiscated last week. I thought when you were writing them down that they were
going to be on my copy of the paperwork as well, and did not realize until after you
left that they were not. I need these titles & authors to provide both attorneys with-
the information of which books were taken, and considered personal property. Please
respond to this urgent request as soon as possible. Thank you.

 

 

 

 

Name: __FRED Hi HOFFMAN No _. — Nor. 1662898 _ _ .., UNItD BC

Living Quarters: 2 —HS-C-114-B ___. Work Assignment: _ i/s med sq qT

 

 

DISPOSITION: (inmate will not write in this space)

Hi, hone are ansidered p orsonal
b ee Lam no F gor i fo prove

4-60 (Rev. 11-90)
 

Case FRAG DEPAAIMENTORSRIMDALVUBAICE sn NSDEUGONALRNISION. 4 oF 36
INMATE REQUEST TO OFFICIAL

-REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION, THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWER TOYOU MORE QUICKLY.

SO ,
fait Assignment, Transfer (Chairman of Classification, 5. (J Visiting List (Asst. Director of classificati
Mstration Building) Build

a . '
rf, Administration

  
 
  
  
  

    
 
   

2, () Restoration of overtime (Unit Warden-if approved. it 6. CO Parole requireents and rpfated information (Unit Parole

Counselor)

or to Trusty Class 7, (2 inmate Prison ieSINQ’ record, infer-

(Unit Warden- if appyfved, will be forwacded to the Director mation on papble eligibility. discharge ate, detainers-Unit

of Classification) Administr
4. (2 Clemencyfardon, parole, early out-mandatory supe ision g. [I Personbl interview with a represenialive of an owtsidle
(Board/of Pardons and Paroles, 8610 Shoal Creek Blvd. agency (Treatment Division, Administration Building)
Austin, Texas 78757) ——
mx, A
TO: BC LAW LIBRARY - MR. HOLT & CO D. JOHNSON DATE: 04/26/2021 _.

 

 

 

 

. (Name and.title of official)

ADDRESS: BC - 10 bldg. -

 

 

 

 

 

TEXAS DEPARTMENT OF CRIMINAL JUSTICE INSTITUTIONAL BHISION
INMATE REQUEST TO GFFICIAL |

REASON FOR REQUEST. (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COM
MUNICATION. THIS WIL ~
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY, ILL SAVE TIME, GET YOUR REQUEST TO THE

1. (1 Unit Assignment, Transfer (Chaiman of Classitic We 5. >
Administration Building)

   
   
 
  
    

Counselor)

7.. C) inmate Prison Recor
mation on parol
Administration)

uesi for copy of record, infor-.
scharge date, detainers-Unit

 

By (3 Personal ‘Interview with a representa
agency (Treatment Division, Administration

of an outside

(Board of Pardons and Paroles, 8610 Shoal Creek Bivd.
Austin, Texas 78757)

: NN
Oo | EK. K

 

 

. i. "BC LA 3
TO i W LIBRARY > MR. HOLT & CO D. JOHNSON DATE: 4/29/2021

(Name and title of official)

ADDRESS: BC - 10 bldg.
 

 

 

d SUBJECT: State Git the prdnearn wegen ade menL 124-1 Filed on 05/28/21 in TXSD Page 21 of 36

\C LAW LIBRARY - MR. HOLT & CO JOHNSON: This is to give you a subjective awareness that J have
worked to resolve my property storage room issues this weekend, which was within the 7 days

allowed by policy in regards to property issues. SEE GRV# 2017164528 & 2017158567 (Full file).
I have purged & destroyed over 10,000 pages of duplicates & old files so far. I have 65 legal

 

 

envelopes marked & ready to mail to Attorney Robert Virden in Dallas, with over 30,000 pages

of legal materials in them, & are valued at well over $14,000.00. These can be picked up at any
time for mailing, please box them & provide me a quote for mailing cheapest route possible,

and how much it will cost additionally to mail certified if possible. I can have Mr. Virden

mail you a check or money order directly for the postage, or he can put it on my trust fund,

which ever is required. AIT property fits in the locker now, & more sorting still to do. I
__Yan_out of envelopes isa yproperty , 6

._.-FRED HOFFMAN ._. No: _... .1662898.

 

Name:

__. Unit: BC
Living Quarters: . _____ HS-C-114-B_ == =——_s Work Assignment: i/s med_sq 7

 

DISPOSITION: (Inmate will net write in this space)

 

srf-60 (Rev. 11-90) \

SUBJECT: State briefly the problem.on whictr you-desire assistance. ©

BC LAW LIBRARY - MR. HOLT & CO D. JOHNSON: This is an urgent request for assistance, since I ha
resolved my property storage issues within 7 days as required by policy. I am begging you fo

 

 

 

the return of my confiscated commissary food items from 3/30/21 & 4/22/21, to be able to eat
during the lockdown. I GUARANTEE you that everything will be ate PRIOR to the end of lockdow
I am Jewish, diabetic, & have a stomach lining that has been stripped away due to alcohol
poisoning I suffered in the world; so this means I do NOT eat BREAD, PANCAKES, PEANUT BUTTER
PORK, PRUNES, RAISINS, or FISH PATTIES. These are some of the MAIN ingredients in JOHNNIES,
the BREAD & PANCAKES cause my blood sugar to SKY ROCKET. We were scheduled to goto conmissar

the same day the lockdown started, so I had ZERO chance to buy more food. Also I have alread

advised you to the [imitations of what I eat out of the kitchen. Please help me out here!!!
Oh_yeah, be advised the HS property lady is on vacation.

Name: FRED HOFFMAN No: 1662898 Unit: BC
Living Quarters: HS-C-114-B . Work Assignment:__i/s_ med _sq 07

 

 

 

 

 

 

 

 

 

DISPOSITION: (nmate will not write in this space)

AIBN [Rey 11.00)

 

 
 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 22 of 36

7

Offender Instructions for < u

Subsequent Storage Review

I. Upon receipt of an offender’s I-60 request to the unit’s Access to Courts Supervisor, the
following ATCP attachments will be provided.

A. Offender Acknowledgement, ATCP-02: Upon signing the ATCP-02, you
~ acknowledged that you will comply with these instructions by organizing your initial
storage container according to the pictorial and agree to provide ATC staff with the
necessary information (ATCP-02, ATCP-03, ATCP-04) by___ 02 - 23 - 2021
in order to verify your request.

B. Legal Material Verify, ATCP-03: You shall complete an ATCP-03 in order to
verify each court cause number. If you have multiple cause numbers it will be
necessary to complete a separate ATCP-03 for each number requiring verification.
As well, prior to the review your legal material shall be separated by cause numbers.

Legal property is defined as: court orders, court correspondence, briefs, offender
grievance Step 1 & Step 2 responses, judgments, pleadings, transcripts, attorney
correspondence (less than 6 months old), notes, drafts, etc. You will not be provided
a subsequent storage container for the same or like publications available in the law
library.

Legal stationary items are further defined as:

1. Typing and/or writing paper (shall not exceed 9”x15”)-no more than 2” in total
2. Business envelopes-no more than a total of 50 envelopes

3.' Writ envelopes-no more than a total of 25 envelopes

4. Carbon paper-no more than a total of 24 sheets

5. Pens/pencils-no more than 1 dozen combined total

C. Educational Verify, ATCP-04, postsecondary college course: You shall complete
an ATCP-04 in order to verify each course in which you are enrolled. If you are
enrolled in more than one course, it will be necessary for you to complete a separate
ATCP-04 for each course requiring verification. Only those offenders who are
currently enrolled in a validated/approved postsecondary college course will be
afforded the opportunity to qualify for a subsequent storage container. The container
shall only be authorized for the duration of the course.

II. In order to qualify for subsequent storage, you must complete the ATCP-02, ATCP-03,
and/or ATCP-04 and submit them to the unit’s Access to Courts Supervisor by the date
listed above. You not only must complete the necessary forms, but you will have to
articulate, justify and verify in some cases, any questionable property being considered
for qualification to the Access to Courts Supervisor. Your participation in the subsequent
storage review process is essential. Should you choose not to participate, you will
certainly impede yourself of qualifying for subsequent storage.

ATCP01 Page 1 of 2 Rev. 02/01/16
Fn
Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 23 of 36

Il.

IV.

VI.

VIL

You shall make a good faith effort at purging non-essential, out-dated, or excess property.
Prior to the review, you may make disposition of any questionable material by mailing
the item(s), at your expense (or in accordance with AD-14.09 & AD-03.72) to any person
outside the institution. However, after the subsequent storage review has started, you are
only afforded to make disposition in one of four ways: mail to someone on your visitors
list, have someone pickup the material, mail to your attorney, or request that TDCJ
dispose of the item(s).

At the time of review, your initial storage container shall be configured to the ATCP-02,
or a Level 3, Code 35 disciplinary report may be initiated. Items (i.e., tootsie roll, coke,
candy bar) inappropriately stored, excessive amounts of personal material, or items
deemed to be contraband shall be confiscated and a Level 3, Code 35 disciplinary report
may be initiated. Remember, you are only authorized 2 cubic feet (2’L x ]’Wx 1’H = 2
cu. ft.) of total storage space (1 cu ft for personal and 1 cu ft for legal / education /
medical). If your unit’s initial containers are larger than 2 cu ft, you must “qualify”
I-60_ request to ATC staff, review _by the unit ATC staff, and be approved by the

Warden) to_use the additional space. Otherwise, you are in possession of excess
ersonal property and risk that excess personal property being confiscated.

 

 

4 cubic foot 1 cubic foot

Personal Property Educational
(Hygiene, Commissary) | and/or Legal Material
(per AD-03.72)

 

During the review process, all pertinent property (e.g. magazines, books, envelopes, etc.)
will be visually inspected to ensure your name and number is legible and is placed on the
item(s) prior to the completion of the review process. Items excluded include, but are not
limited to: TDCJ issued clothing, registered items, typewriter ribbons, carbon paper, etc.

You may not possess sensitive information about yourself, staff or security issues.
Any item found in your possession and not authorized will immediately be confiscated as
contraband, and a Level 2, Code 16.f. disciplinary report initiated.

The above process shall be conducted upon your initial request and for any, thereafter,
90-day review.

ATCP01 Page 2 of 2 Rev. 02/01/16

 
Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 24 of 36

Offender Acknowledgement

By my signature, I acknowledge that I will comply with the ATC-01, “Offender
Instructions for Subsequent Storage Review” provided to me, by organizing my initial
storage container according to the below pictorial and agree to provide ATC staff with
the necessary information (ATCP-02, ATCP-03, ATCP-04) by___ 02 - 23 - 20 21

in order to verify my request.

I also understand that a copy of AD-03.72, “Offender Property” and ATC-040,
“Subsequent Storage and Written Contraband” is available for review in the law library.

 

 

 

FRED HOFFMAN 01662898
Offender’s Printed Name TDCJ#
ai or Til 02/23/2021
Offender’s Signature Date

Initial Storage Container Pictorial

Your initial storage container (in cell) shall look like the example container below.
Remember, you are only authorized 2 cubic foot (2’L x 1°W x 1’H = 2 cu. ft.) of
total storage space (1 cu ft for personal and | cu ft for legal / education / medical). Jf

your unit’s initial containers are larger than 2 cu ft, you must “qualify” (1-60

request to ATC staff, review by the unit ATC staff, and be approved by the Warden)
to_use the additional space. Otherwise, you_are in possession of excess personal
property and risk that excess personal property being confiscated.

 

{ cubic foot 1 cubic foot

Personal Property i Educational / Legal
(Hygiene, Commissary) : Material / Religious
: and /or Medica!
(per AD-03.72)

 

 

 

 

 

 

ATCP-02 Rev. 02/23/12
Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD_ Page 25 of 36

ATC-040
Attachment 3
(Rev. 07/19/17)

VERIFY E-FORM
VERIFICATION OF OFFENDER CAUSE NUMBER AND COURT DEADLINE
FOR SUBSEQUENT STORAGE CONTAINER REVIEW

 

PURPOSE OF THE VERIFY:
[_ Certified Mail [ | I/M to I/M Correspondence [ | Witness Affidavit [x] Subsequent Storage

SECTION I: OFFENDER INFORMATION
(USE SEPARATE E-FORM FOR EACH CAUSE NUMBER SUBMITTED)

OFFENDER NAME: FRED HOFFMAN UNIT NAME:_BILL CLEMENTS
TDCI #:___ 01662898 CAUSE / APPELLATE #: 2:18-CV-328

CASE STYLE (Ruiz vs. Estelle):___ FRED HOFFMAN v. EVELYN CASTRO, et al.

~ CRIMINAL/CIVIL (1s this Criminal or Civil case): Civil case

DISTRICT COURT: United States D.C. DIVISION COURT: _S.D., Corpus Ghristi. Div.
Isthisa [X] FEDERAL ora[_] STATE case
COURT’S TELEPHONE NUMBER:

 

 

 

SECTION I: CERTIFIED MAIL

If this verify is for certified mail, the following information must be completed.

1. Did you file this action “Informa Pauperis” or with an “Inability to Pay Affidavit”? [| YES [| NO
2. Does this involve a lawsuit currently in a state trial court? LI YES CJ NO

3. Answer yes or no, is this:

A motion or response to a motion?

An amended or supplemental pleading, complaint, or petition?

A response or answer to a motion?

A response to an original, amended, or supplemental pleading, complaint, or petition?
4, List parties and/or attorney’s names requiring certified mail:

 

 

 

 

 

5. What rule / statute requires the requested correspondence to be sent via certified mail:

 

SECTION II: CORRESPONDENCE Date of Incident:

If this verify is for correspondence, this section must be completed: All co-parties (to include their relation, TDCJ-
ID numbers, etc.) to the above styled cause must be listed.

 

 

 

SECTION IV:
OFFENDER COMMENTS/ADDITIONAL APPLICABLE INFORMATION:
Assi Counsel i : Si

 
   

SIGNATURE:

 

 

 

 

 

OFFICE USE ONLY

Unit ATC staff who verified the above information:

 

Name of person you spoke to at the above noted court:

 

Date Verified: Cause Number was [_] Active [_] Not Active

If not active, date case was closed / disposed / etc.:

 

 

 

ATCP-03
 

 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 26 of 36

ATC-040
Attachment 3
(Rev. 07/19/17)

VERIFY E-FORM
VERIFICATION OF OFFENDER CAUSE NUMBER AND COURT DEADLINE
FOR SUBSEQUENT STORAGE CONTAINER REVIEW

PURPOSE OF THE VERIFY:
[| Certified Mail (| 1/M to I/M Correspondence [| Witness Affidavit [x] Subsequent Storage

SECTION I: OFFENDER INFORMATION
(USE SEPARATE E-FORM FOR EACH CAUSE NUMBER SUBMITTED)

OFFENDER NAME: FRED HOFFMAN UNIT NAME: BILL, CLEMENTS
TDCJ #:___ 01662898 CAUSE / APPELLATE #: 2:18-CV- 333

- CASE STYLE (Ruiz vs. Estelle): FRED HOFFMAN v. JEFFERY RICHARDSON, et al.

~ CRIMINAL/CIVIL (is this Criminal or Civil case): Civil case

DISTRICT COURT: United States D.C. DIVISION COURT: _5.D., Corpus Grristi Div,
Isthisa [X] FEDERAL ora[_] STATE case
COURT’S TELEPHONE NUMBER:

 

SECTION Ii: CERTIFIED MAIL

If this verify is for certified mail, the following information must be completed.

1. Did you file this action “Informa Pauperis” or with an “Inability to Pay Affidavit”? [| YES [J NO
2. Does this involve a lawsuit currently in a state trial court? C] YES | NO

3. Answer yes or no, is this:

A motion or response to a motion?

An amended or supplemental pleading, complaint, or petition?

A response or answer to a motion?

A response to an original, amended, or supplemental pleading, complaint, or petition?

4, List parties and/or attorney’s names requiring certified mail:

 

 

 

 

 

5. What rule / statute requires the requested correspondence to be sent via certified mail:

 

SECTION DI: CORRESPONDENCE Date of Incident:

If this verify is for correspondence, this section must be completed: All co-parties (to include their relation, TDCJ-
ID numbers, etc.) to the above styled cause must be listed.

 

 

 

SECTION IV:
OFFENDER COMMENTS/ADDITIONAL APPLICABLE INFORMATION:

PRO SE case, nurber to i to me
SIGNATURE: Cod HOV ae GE _DATE:__ 02-23-2071

 

 

 

OFFICE USE ONLY

Dnit ATC staff who verified the above information:

 

Name of person you spoke to at the above noted court:

 

Date Verified: Cause Number was [_] Active [_] Not Active

If not active, date case was closed / disposed / etc.:

 

 

 

 

ATCP-03
 

 

 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 27 of 36

ATC-040
Attachment 3
(Rev. 07/19/17)

VERIFY E-FORM
VERIFICATION OF OFFENDER CAUSE NUMBER AND COURT DEADLINE
FOR SUBSEQUENT STORAGE CONTAINER REVIEW

PURPOSE OF THE VERIFY:
[| Certified Mail | | I/M to I/M Correspondence L] Witness Affidavit Subsequent Storage

SECTION I: OFFENDER INFORMATION
(USE SEPARATE E-FORM FOR EACH CAUSE NUMBER SUBMITTED)

OFFENDER NAME: FRED HOFFMAN UNIT NAME: BILL CLEMENTS
TDCI #: 01662898 CAUSE / APPELLATE #: 2:18-CV-336

CASE STYLE (Ruiz vs. Estelle): FRED HOFFMAN v. JEFFERY RICHARDSON, et al.

~ CRIMINAL/CIVIL (s this Criminal or Civil case): Civil Case

DISTRICT COURT: United States D.C. DIVISION COURT: _S.D., Corpus Christi Div.

Isthisa [%] FEDERAL ora[_] STATE case

COURT’S TELEPHONE NUMBER:

 

SECTION 0: CERTIFIED MAIL
If this verify is for certified mail, the following information must be completed.

1. Did you file this action “Informa Pauperis” or with an “Inability to Pay Affidavit"? [| YES LC] NO
2. Does this involve a Jawsuit currently in a state trial court? [ | YES [] NO

3. Answer yes or no, is this:

A motion or response to a motion?

An amended or supplemental pleading, complaint, or petition?

A response or answer to a motion?

A response to an original, amended, or supplemental pleading, complaint, or petition?

4, List parties and/or attorney’s names requiring certified mail:

 

 

 

 

5. What rule / statute requires the requested correspondence to be sent via certified mail:

 

SECTION II: CORRESPONDENCE Date of Incident:

If this verify is for correspondence, this section must be completed: All co-parties (to include their relation, TDCJ-
ID numbers, etc.) to the above styled cause must be listed.

 

 

 

SECTION IV:

OFFENDER COMMENTS/ADDITIONAL APPLICABLE INFORMATION:
FRO SE case, nurber to the court is unknow, to m, & this case is on active appeal.

SIGNATURE: CIneck Half ee DATE: 2/23/2021 |

 

 

OFFICE USE ONLY

Unit ATC staff who verified the above information:

 

Name of person you spoke to at the above noted court:

 

Date Verified: Cause Number was [_] Active [_] Not Active

If not active, date case was closed / disposed / etc.:

 

 

 

ATCP-03
 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 28 of 36

ATC-040
Attachment 3
(Rev. 07/19/17)

VERIFY E-FORM
VERIFICATION OF OFFENDER CAUSE NUMBER AND COURT DEADLINE
FOR SUBSEQUENT STORAGE CONTAINER REVIEW

PURPOSE OF THE VERIFY:
[ | Certified Mail [| 1/M to I/M Correspondence [ ] Witness Affidavit [x] Subsequent Storage

SECTION I: OFFENDER INFORMATION
(USE SEPARATE E-FORM FOR EACH CAUSE NUMBER SUBMITTED)

 

 

 

 

 

OFFENDER NAME: FRED HOFFMAN UNIT NAME: BILL CLEMENTS
TDC] #: 01662898 ‘CAUSE / APPELLATE #: 19-40913
CASE STYLE (Ruiz vs. Estelle): FRED HOFFMAN v. SUSANNA CORBETT, et al.
~ CRIMINAL/CIVIL (is this Criminal or Civil case): Civil case
DISTRICT COURT: U.S. Court of Appeals DIVISION COURT: Fifth Circuit
Is this a FEDERAL ora [_] STATE case
COURT’S TELEPHONE NUMBER: 504-310-7700

 

SECTION HT: CERTIFIED MAIL
If this verify is for certified mail, the following information must be completed.

1, Did you file this action “Informa Pauperis” or with an “Inability to Pay Affidavit”? [| YES | NO
2. Does this involve a lawsuit currently in a state trial court? CJ YES CJ NO

3. Answer yes or no, is this:

A motion or response to a motion?

An amended or supplemental pleading, complaint, or petition?

A response or answer to a motion?

A response to an original, amended, or supplemental pleading, complaint, or petition?

4. List parties and/or attorney’s names requiring certified mail:

 

|

 

 

 

 

5. What rule / statute requires the requested correspondence to be sent via certified mail:

 

SECTION I: CORRESPONDENCE Date of Incident:

If this verify is for correspondence, this section must be completed: All co-parties (to include their relation, TDCJ-
ID numbers, etc.) to the above styled cause must be listed.

 

 

 

SECTION IV:

OFFENDER COMMENTS/ADDITIONAL APPLICABLE INFORMATION:
PRO SE case

 

 

 

 

 

SIGNATURE: ( tod fret me DATE: 2/23/2021
OFFICE USE ONLY

Unit ATC staff who verified the above information:

 

Name of person you spoke to at the above noted court:

 

Date Verified: Cause Number was [_] Active [_] Not Active

If not active, date case was closed / disposed / etc.:

 

 

 

ATCP-03

 

 

 
Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 29 of 36

ATC-040
Attachment 3
(Rev. 07/19/17)

VERIFY E-FORM
VERIFICATION OF OFFENDER CAUSE NUMBER AND COURT DEADLINE
FOR SUBSEQUENT STORAGE CONTAINER REVIEW

PURPOSE OF THE VERIFY:

[ | Certified Mail [ | I/M to I/M Correspondence [| Witness Affidavit [x Subsequent Storage

SECTION I; OFFENDER INFORMATION
(USE SEPARATE E-FORM FOR EACH CAUSE NUMBER SUBMITTED)

OFFENDER NAME: FRED HOFFMAN UNIT NAME:__ BILL CLEMENTS
TDC] #:____ 01662898 CAUSE / APPELLATE #: 21-40087

: CASE STYLE (Ruiz vs. Estelle): FRED HOFFMAN v. JEFFERY RICHARDSON, et al.

CRIMINAL/CIVIL (1s this Criminal or Civil case): Civil case
DISTRICT COURT: U.S. Court of Appeals DIVISION COURT: _ Fifth Circuit
Isthisa [X] FEDERAL ora[_] STATE case
COURT’S TELEPHONE NUMBER: 504-310-7700

 

SECTION 0: CERTIFIED MAIL

If this verify is for certified mail, the following information must be completed.

1. Did you file this action “Informa Pauperis” or with an “Inability to Pay Affidavit”? [_] yes [_] No
2. Does this involve a lawsuit currently in a state trial court? | YES CI NO

3. Answer yes or no, is this:

A motion or response to a motion?

An amended or supplemental pleading, complaint, or petition?

A response or answer to a motion?

A response to an original, amended, or supplemental pleading, complaint, or petition?
4. List parties and/or attorney’s names requiring certified mail:

1

 

 

 

 

5. What rule / statute requires the requested correspondence to be sent via certified mail:

 

SECTION It: CORRESPONDENCE Date of Incident:

If this verify is for correspondence, this section must be completed: All co-parties (to include their relation, TDCJ-
ID numbers, etc.) to the above styled cause must be listed.

 

 

 

SECTION IV:

OFFENDER COMMENTS/ADDITIONAL APPLICABLE INFORMATION:
PRO SE case, Active appeal for 2:18-CV-336

SIGNATURE: _ © Dreol Pheof iT DATE: 2/23/21

 

 

 

OFFICE USE ONLY

Unit ATC staff who verified the above information:

 

Name of person you spoke to at the above noted court:

 

Date Verified: Cause Number was [_| Active [_] Not Active

If not active, date case was closed / disposed / etc.:

 

 

 

ATCP-03

 
 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 30 of 36

ATC-040
Attachment 3
(Rev. 07/19/17)

VERIFY E-FORM
VERIFICATION OF OFFENDER CAUSE NUMBER AND COURT DEADLINE
FOR SUBSEQUENT STORAGE CONTAINER REVIEW

PURPOSE OF THE VERIFY:
[| Certified Mail [ | I/M to I/M Correspondence [| Witness Affidavit [x Subsequent Storage

SECTION I: OFFENDER INFORMATION
(USE SEPARATE E-FORM FOR EACH CAUSE NUMBER SUBMITTED)

 

 

 

 

 

OFFENDER NAME: FRED HOFFMAN UNIT NAME:__ BILL CLEMENTS
TDCI #: _ 01662898 CAUSE / APPELLATE #: 13-19-00214-CV
CASE STYLE (Ruiz vs. Estelle): FRED HOFFMAN v. JAVIER MURO, et al.

~ CRIMINAL/CIVIL (is this Criminal or Civil case): Civil case
DISTRICT COURT: Texas Court of Appeals DIVISION COURT: __Thirteenth District of Texas
Is thisa [_] FEDERAL ora [X%] STATE case
COURT’S TELEPHONE NUMBER: 361-888-0416

 

SECTION I: CERTIFIED MAIL

If this verify is for certified mail, the following information must be completed.

1. Did you file this action “Informa Pauperis” or with an “Inability to Pay Affidavit”? C] YES [| NO
2. Does this involve a lawsuit currently in a state trial court? C] YES CI NO

3. Answer yes or no, is this:

A motion or response to a motion?

An amended or supplemental pleading, complaint, or petition?

A response or answer to a motion?

A response to an original, amended, or supplemental pleading, complaint, or petition?
4. List parties and/or attorney’s names requiring certified mail:

 

 

 

 

 

5. What rule / statute requires the requested correspondence to be sent via certified mail:

 

SECTION TI: CORRESPONDENCE Date of Incident:

If this verify is for correspondence, this section must be completed: All co-parties (to include their relation, TDCJ-
ID numbers, etc.) to the above styled cause must be listed.

 

 

 

 

 

 

SECTION IV:

OFFENDER COMMENTS/ADDITIONAL APPLICABLE INFORMATION:
PRO SE case

SIGNATURE: _“ Jnedk Holfecou. HE DATE: 2/23/21

 

 

OFFICE USE ONLY

Unit ATC staff who verified the above information:

 

Name of person you spoke to at the above noted court:

 

Date Verified: Cause Number was [_] Active Oo Not Active

If not active, date case was closed / disposed / etc.:

 

 

 

ATCP-03

 
|

 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 31 of 36

ATC-040
Attachment 3
(Rev. 07/19/17)

VERIFY E-FORM
VERIFICATION OF OFFENDER CAUSE NUMBER AND COURT DEADLINE
FOR SUBSEQUENT STORAGE CONTAINER REVIEW

PURPOSE OF THE VERIFY:
[| Certified Mail { | I/M to I/M Correspondence {| Witness Affidavit [x Subsequent Storage

SECTION I: OFFENDER INFORMATION
(USE SEPARATE E-FORM FOR EACH CAUSE NUMBER SUBMITTED)

OFFENDER NAME: FRED HOFFMAN UNIT NAME:__ BILL CLEMENTS
TDCI #:___01662898 _. CAUSE / APPELLATE #: CR-10-310-C

| CASE STYLE (Ruiz vs. Estelle): UNITED STATES v. FRED HOFFMAN

CRIMINAL/CIVIL (is this Criminal or Civil case): Criminal case

DISTRICT COURT: United States D.C. _ DIVISION COURT: ». OK, Oklahore City
Isthisa [X] FEDERAL ora|[_] STATE case

COURT’S TELEPHONE NUMBER:

 

SECTION I: CERTIFIED MAIL

If this verify is for certified mail, the following information must be completed.

1. Did you file this action “Informa Pauperis” or with an “Inability to Pay Affidavit"? C] YES | NO
2. Does this involve a lawsuit currently in a state trial court? C| YES [| NO

3. Amswer yes or no, is this:

A motion or response to a motion?

An amended or supplemental pleading, complaint, or petition?

A response or answer to a motion?

A response to an original, amended, or supplemental pleading, complaint, or petition?
4, List parties and/or attorney’s names requiring certified mail:

 

 

 

 

5. What rule / statute requires the requested correspondence to be sent via certified mail:

 

SECTION Ii: CORRESPONDENCE Date of Incident:

If this verify is for correspondence, this section must be completed: All oo-parties (to include their relation, TDCJ-
ID numbers, etc.) to the above styled cause must be listed.

 

 

 

SECTION IV:
OFFENDER COMMENTS/ADDITIONAL APPLICABLE INFORMATION:

 

 

 

 

 

SIGNATURE: FFroh _ (l # SEDATE: 02/23/24
OFFICE USE ONLY

Dnit ATC staff who verified the above information:

 

Name of person you spoke to at the above noted court:

 

Date Verified: Cause Number was [_] Active [_] Not Active

If not active, date case was closed / disposed / etc.:

 

 

 

ATCP-03
 

 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 32 of 36

ATC-040
Attachment 3
(Rev. 07/19/17)

VERIFY E-FORM i
VERIFICATION OF OFFENDER CAUSE NUMBER AND COURT DEADLINE
FOR SUBSEQUENT STORAGE CONTAINER REVIEW

PURPOSE OF THE VERIFY:
[_| Certified Mail [_] 1/M to /M Correspondence [_] Witness Affidavit [X] Subsequent Storage

SECTION I: OFFENDER INFORMATION
(USE SEPARATE E-FORM FOR EACH CAUSE NUMBER SUBMITTED)

OFFENDER NAME: FRED HOFFMAN UNIT NAME; BILL CLEMENTS
TDCI #: 01662898 CAUSE / APPELLATE #: 366-81877-09

CASE STYLE (Ruiz vs. Estelle): STATE OF TEXAS v. FRED HOFFMAN

~ CRIMINAL/CIVIL (is this Criminal or Civil case): Criminal case

DISTRICT COURT: Gllin Gamty, Texas DIVISION COURT: _46th District Court
Isthisa [_] FEDERAL or a[X] STATE case
COURT’S TELEPHONE NUMBER:

 

SECTION 0: CERTIFIED MAIL
If this verify is for certified mail, the following information must be completed.

1. Did you file this action “Informa Pauperis” or with an “Inability to Pay Affidavit”? [| YES LJ NO
Does this involve a lawsuit currently in a state trial court? C] YES C] NO

Answer yes or no, is this:

A motion or response to a motion?

An amended or supplemental pleading, complaint, or petition?

A response or answer to a motion?

A response to an original, amended, or supplemental pleading, complaint, or petition?

4. List parties and/or attorney’s names requiring certified mail:

wn

 

 

 

 

5. What rule / statute requires the requested correspondence to be sent via certified mail:

 

SECTION Til: CORRESPONDENCE Date of Incident:

If this verify is for correspondence, this section must be completed: All co-parties (to include their relation, TDCJ-
ID numbers, etc.) to the above styled cause must be listed.

 

 

 

SECTION IV:
OFFENDER COMMENTS/ADDITIONAL APPLICABLE INFORMATION:
This is a case that I an preparing an 11.07 in, using new eviderce & BRADY materials.

SIGNATURE: CBr gor Khia, EDT: 23/1

OFFICE USE ONLY

 

Unit ATC staff who verified the above information:

 

Name of person you spoke to at the above noted court:

 

Date Verified: Cause Number was [_] Active [[] Not Active

If not active, date case was closed / disposed / etc.:

 

 

 

 

ATCP-03
Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 33 of 36

ATC-040
Attachment 3
(Rev. 07/19/17):

VERIFY E-FORM
VERIFICATION OF OFFENDER CAUSE NUMBER AND COURT DEADLINE
FOR SUBSEQUENT STORAGE CONTAINER REVIEW

PURPOSE OF THE VERIFY:
| Certified Mail C ] I/M to I/M Correspondence C] Witness Affidavit [x Subsequent Storage

SECTION I: OFFENDER INFORMATION
(USE SEPARATE E-FORM FOR EACH CAUSE NUMBER SUBMITTED)

OFFENDER NAME: FRED HOFFMAN UNIT NAME:__ BILL CLEMENTS
TDCI #:___ 01662898 CAUSE / APPELLATE #: 366-81878-09

CASE STYLE (Ruiz vs. Estelle): STATE OF TEXAS v. FRED HOFFMAN

~ CRIMINAL/CIVIL (ds this Criminal or Civil case): Criminal case

DISTRICT COURT: Gollin County, Texas DIVISION COURT: _366th District Court
Isthisa [_] FEDERAL ora[X] STATE case
COURT’S TELEPHONE NUMBER:

 

SECTION I: CERTIFIED MAIL
If this verify is for certified mail, the following information must be completed.

1. Did you file this action “Informa Pauperis” or with an “Inability to Pay Affidavit”? C] YES Cl NO .
2. Does this involve a lawsuit currently in a state trial court? J YES CJ NO

3. Answer yes or no, is this:

A motion or response to 2 motion?

An amended or supplemental pleading, complaint, or petition?

A response or answer to a motion?

A response to an original; amended, or supplemental pleading, complaint, or petition?

4. List parties and/or attorney’s names requiring certified mail:

 

 

 

 

 

5. What rule / statute requires the requested correspondence to be sent via certified mail:

 

SECTION Ii: CORRESPONDENCE Date of Incident:

If this verify is for correspondence, this section must be completed: All co-parties (to include their relation, TDCJ-
ID numbers, etc.) to the above styled cause must be listed.

 

 

 

SECTION IV:

OFFENDER COMMENTS/ADDITIONAL APPLICABLE INFORMATION:
‘This is a case that I an preparing an 11.07 in, using new eviderce & BRADY materials.

SIGNATURE: O=nwdk A Annc —IE_DATE: 2/27/21

 

 

 

OFFICE USE ONLY

Unit ATC staff who verified the above information:

 

Name of person you spoke to at the above noted court:

 

Date Verified: Cause Number was [_] Active [_] Not Active

If not active, date case was closed / disposed / etc.:

 

 

ATCP-03

 

 
 

Case 2:18-cv-00333 Document 124-1 Filed-on-05/28/21 in TXSD Page 34 of 36

Log Book #:

TEXAS DEPARTMENT OF CRIMINAL JUSTICE a MM
Disposition of Confiscated Offender Property £

 

Section I: Identification Information /To be completed by staff confiscated property]

 

Offender(Printed Name): LeHact, f= cred Foci: /LEZ SFE unit: BE ~ Housing Location: 43 “7/07
i f Officer! Dato & Time Ree'd
Date & time: OX 30- oy! PM eiseaing Name): d Dowlanee (Print Name): Proparty Raum...

NOTE: If items are confiscated from a common area, ¥_the "Unclaimed Property” box and document the disposition in Section VI. Cl Unclaimed Property

 

Section {l: Confiscation Information [/f dangerous contraband, the offender does not sign or receive a copy of this from]

 

REASON FOR CONFISCATION: [1 Dangerous To Evidence Box/OIG (enter date/time):

C] Non-Dangerous D Altered OO Solitary O PHD (Bench Warrant C1 Parole C) Escape 0] Death
O Offender Requested Disposition [ Restriction (Disc/Medical/Prop/Commitiee) CO Ad Seg Level____ 0 Death Row Level
> A Improperly Stored. [1 Ownership Questioned” (1 Excessive Amounts *(quaatity moro ° nen permitted by policy) ("See NOTE in Section III below)

LIST ITEMS/COMMENTS: L 2 packs at. C00 Efe , Ze Magazines, Lely JS L large. rucbbec Leterct,
} paper alp J

 

NOTE: If extra space is needed to list items, use a PROP-05 and reference control # here:

 

 

Section [ll: Offender Notification [Staff must obtain offender signature, and sign to document notification has been provided to offender]

 

If you disagree with the decision to confiscate these items, it is your responsibility to notify: property staff of your intention to pursue the matter through the
Offender Grievance Procedure.

Offender(Signature): TRA Ll flo _ Jate: 3/30 [ A [
Staff Delivering Notice (Print name): 4a Bool F: Signature/Date:,2 , ak Zz LEE CO 30 ~ Ff

* NOTE TO OFFENDER: If confiscation is due to one of these reasons, you have 7 days to eliminated excess or prove ownership.

 

-Section IV: Property Returned to Offender [Staff must note reason for return of property]

 

CD Established Ownership: Eliminated Excess [1] Storage Space Available UJ Bench Warrant Property Requested (0 Parole Properly Requested
CO Restriction Lifted [1 Promotion to Death Row Level C] Promotion to Ad Seg Level
Offender Signature:___* Staff Returning Property (Print Name/Daie):

 

Section V: Offender Requests Disposition [Offender must selected the method{(s) of disposition and enter signature/dale]

 

] want my property to be disposed of as noted below:

OPTION 1:° (1 Mail to the individua! shown below from my visitor list (NOTE: Postage miust be raceived within 60 days or TOC, will dispose of property. Ia package i is
tetumed as undeliverable, or is refused by the addressee, TDCJ will dispase of the property):

Visitor (Print Name/Address):

 

 

STAFF ACTION: Property items delivered to Mailroom by (Print name): Signature/Date:
Mailroom Staff receiving property (Print name). . Signature/Date:
OPTION2: [1] . Give to the individual shown below from my visitor list at the time of a visit (NOTE: Visit must occur within 60 days or TDC, will dispose of property):
Visitor (Print Name/Address): :

 

STAFF ACTION: Property released during visitation by (Print name); Signature/Date:

Visitor receiving property (Print name): Signature/Date:

OPTION 3: [1 | request that TDCJ make appropriate disposition of this property.

Offender (Print name & TDCJ #): Signature/Date:

 

 

Section VI: TDCJ Disposition of Property [To be completed by Property Room Staff and Witness]

 

 

The above listed property has been disposed of in the following manner, if necessary to process multiple items, more than one option may be used:

C) Destroyed (Witness required); C] Recyctable Item (Complete the PROP-10); O Donated to (Charitable. Organization):
Property Room Staff (Print Name): Signature/Date:

 

Staff Witness to Destruction of Property (Print Name): Signature/Date:

 

 

PROP-08 (1-1-2005) Original to Offender File; Yellow to Property Room: Pink to Offender
 

 

Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 35 of 36

TEXAS DEPARTMENT OF CRIMINAL JUSTICE
Storage Container Record

instructions: Complete and affix to the outside center front (under hasp) of the container.

jae gee ee mation .
Offender,
AI Container Inforni
Container to be used for in box

(Print in the designated color):, LEGAL in black; EDUCATIONAL in blue in

eC al on Jacke

Container #: issue j

Law Library Staff (Print name & Sign):

I. Validation Reviews
DATE INITIALS DATE INITIALS DATE INITIALS DATE INITIALS in

PROP-04.1 (9-1

 
Case 2:18-cv-00333 Document 124-1 Filed on 05/28/21 in TXSD Page 36 of 36

Log Book #:

TEXAS DEPARTMENT OF CRIMINAL JUSTICE C ”
Disposition of Confiscated Offender Property [o_ ‘

 

 

 

Section I: Identification Information {To be completed by staff confiscated property]

 

 

 

Offender(Printed Name): ts eet Te TOC Unita Housing Location:_--. we
Confiscation «+. .) . na Confiscating woe _ of ‘3 Property Officer/ Dato & Time Rec'd

Date & Tima: is ? ee Officer (Print Nama):_=*~ = Designee (Print Nome): Property Room:

NOTE: If items are confiscated from a common area, ¥_ the “Unclaimed Property" box and document the disposttlon in Section VI. (1 Unclaimed Property

 

Section ll: Confiscation Information [if dangerous contraband, the offender does not sign or receive a copy of this from]

 

REASON FOR CONFISCATION: OJ Dangerous To Evidence Box/OIG (enter date/time).
0) Non-Dangerous 0 Altered Q Solitary O PHD OiBench Warrant... OO) Parole CO Escape O] Death
O Offender Requested Disposition O Restriction (Disc/Medical/Prop/Committee) 0 Ad Seg Level (1 Death Row Level

 

— LO) improperly Stored 1 Ownership Questioned’ O Excessive Amounts “(quantity moro thon pormitted by policy) ("See NOTE in Section Ill below)
LIST ITEMS/COMMENTS: af 2uecu ws a ee Re . ts ; ee ee

. r ' ft . - ot
tte eo z oor _ ' : wore
7 - 3 7 y
ne “ : . > ‘ 7 - to
‘ ate , ‘ - re ? ae Ft : bo Lf tat 7 4
he Co. . wine a, ewe oe te, ! poi aS : we a wot pene f bone ‘

t . a f
NOTE: If extra space is needed to list items, use a PROP-05 and reference contro! # here:

ofan oe

 

 

Section Ill: Offender Notification [Staff must obtain offender signature, and sign to document notification has been provided to offender]

 

If you disagree with the decision to confiscate these iterns, it is your responsibility to notify property staff of your intention to pursue the matter through the
Offender Grievance Procedure: --;”

wows : wwe

Offender(Signature): we AES fee ete Dates cg

 

Staff Delivering Notice (Print name): C : Signature/Date:

 

* NOTE TO OFFENDER: If confiscation is due to one of these reasons, you have 7 days to eliminaled excess or prove ownership.

 

Section IV:_ Property Returned to Offender [Staff must note reason for return of property]

 

 

O Established Ownership OJ Eliminated Excess [1 Storage Space Available OJ Bench Warrant Properly Requested UO Parole Property Requested
© Restriction Lifted 1 Promotion to Death Row Level © Promotion to Ad Seg Level
Offender Signature: Staff Returning Property (Print Name/Date):

 

 

 

Section V: Offender Requests Disposition [Offender must selected the method{s) of disposition and enter signature/date]

 

] want my property to be disposed of as noted below:

QPTION 1: C1 = Mail to the individual shown below from my visitor list (NOTE: Postage must be received within 60 days or TDCJ will dispose of property. If a packaga is
relurned as undeliverable, or Is refused by the addressee, TDCJ will dispose of the properly):

Visitor (Print Name/Address):

 

STAFF ACTION: Property items delivered to Mailroom by (Print name): Signature/Dale:
Mailroom Staff receiving property (Print name). Signature/Date:
QPTION 2: [1 Give to the individual shown below from my visitor list al the time of a visit (NOTE: Visit must occur within GO days or TDCJ will dispose of property):
Visitor (Print Name/Address):

 

STAFF ACTION: Property released during visitation by (Print name): Signature/Dale:

Visitor receiving property (Print name). Signature/Date:

OPTION 3: O | request that TDCJ make appropriate disposition of this property.

Offender (Print name & TDCJ #): Signature/Date:

 

 

Section VI: TDCJ Disposition of Property [To be completed by Properly Room Staff and Witness]

 

The above lIlsted property has been disposed of in the following manner, if necessary to process multiple {tems. more than one option may be used:

0 Destroyed (Witness required); [1] Recyclable Item (Complete the PROP-10); [] Donated to (Charitable Organization):
Property Room Staff (Print Name): Signature/Date:

 

 

 

Staff Witness to Destruction of Property (Print Name). Signature/Date:

 

 

PROP-O8 (1-1-2005) Original to Offender File: Yellow to Property Room: Pink to Offender

 

 
